ORDER

PER CURIAM.
Emmer Hayes Rucker and Bettie J. Boyd,1 the surviving widow of Willie R. Boyd, (collectively, “Appellants”) appeal the trial court’s judgment in'favor of Lawrence N. Albert (“Respondent”) following a bench trial. We have reviewed Appellants’ brief and the record on appeal,2 and we find: 1) the trial court did not misapply the law of parol evidence, and 2) the trial court’s judgment was not against the weight of the evidence. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).

. After Willie R, Boyd died on June 30, 2012, the Probate Court determined that Bettie Boyd was the heir of Willie Boyd. In accordance with the Probate Court’s Determination of Heirship, the trial court found Bettie Boyd entitled to her respective interest in this action against Respondent.


. Respondent did not file a brief with this Court.